Exhibit 10.4

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement effective December 31st, 2008 by
and between Nevada Security Bank, a Nevada corporation (“Bank”) and David A.
Funk (“Executive”) amends and restates the original employment agreement
(“Original Agreement”) dated November 18, 2002, by and between Bank and
Executive.

 

The Bank and Executive desire to amend and revise the Original Agreement to
incorporate the changes required by Section 409A of the Internal Revenue Code of
1984, as amended and make other changes to clarify the Original Agreement.

 

Bank desires to employ Executive to devote Executive’s full time to the business
of the Bank, and Executive desires to be so employed.

 

The parties agree as follows:

 

I.

EMPLOYMENT TERM

 

Bank agrees to employ Executive, and Executive agrees to be so employed, in the
capacity of President.  Employment shall begin November 18, 2002 and continue
until termination in accordance with this Agreement.

 

II.

TIME AND EFFORTS

 

Executive shall diligently and conscientiously devote his full and exclusive
time and attention and best efforts in discharging his duties as the Bank’s
President.

 

III.

BOARD OF DIRECTORS

 

Executive shall be a member of the Board of Directors by election by the Bank’s
shareholder or by appointment by the Bank’s Board of Directors, as determined in
the discretion of the Bank’s shareholder or Board of Directors, and Executive
shall at all times discharge his duties as President in consultation with and
under the supervision of the Bank’s Board of Directors and/ or the Chief
Executive Officer.  In the performance of his duties, Executive shall make his
principal office in such place as the Bank’s Board of Directors and/or the Chief
Executive Officer and Executive may from time to time agree.

 

IV.

COMPENSATION

 

Bank shall pay to Executive as compensation for his services the sum of $140,000
per year payable semi-monthly.

 

2

--------------------------------------------------------------------------------


 

V.

EXPENSES

 

(a)           Business.  The Bank shall reimburse Executive for all reasonable
and necessary business expenses incurred in carrying out his duties under this
Agreement.  Executive shall present to the Bank from time to time an itemized
account of such expenses in any form required by the Bank.  All reimbursements
shall be made in accord with Bank reimbursement policies, on a timely basis, but
in all events no later than the end of the calendar year following the year in
which reimbursed expenses are incurred.

 

(b)           Memberships.  The Bank shall pay or reimburse Executive for
social, professional and community membership fees, including but not limited
to, Hidden Valley Country Club, Prospectors Club, Western Industrial of Nevada,
Economic Development of Western Nevada, American Bankers Association, Western
Independent Bankers and Nevada Bankers.  The reimbursement to Executive of such
paid memberships shall be made in accord with Bank reimbursement policies, on a
timely basis, but in all events no later than the end of the calendar year
following the year in which reimbursed expenses are incurred.

 

(c)           Automobile.  The Bank shall pay Executive a car allowance of
$750.00 a month payable semi-monthly during the term of employment.

 

VI.

EXECUTIVE BENEFITS

 

Executive shall receive the following during the time the Executive is employed
by the Bank:

 

(a)           Insurance.  Bank paid medical, vision, short and long term
disability as provided under the Bank’s group insurance coverage and a $525,000
life insurance policy with the Executive to designate the beneficiary.

 

(b)           Vacation.  Five weeks paid vacation per calendar year commencing
January 1, 2003 accruing at the rate of one week every 2.4 months.  Upon
termination Executive shall be paid for accrued and unused vacation.  At the end
of the year, any accrued and unused vacation in excess of twenty-five (25) days
shall be paid out to the Executive in lieu of accrued vacation.

 

(c)           Holidays.  All paid holidays the Bank observes.

 

(d)           Sick leave.  Ten paid sick leave days per year accruing at the
rate 2.5 days every three months.  Unused sick days can be accumulated up to 120
days; provided however, Executive shall not be entitled to any cash or other
compensation for unused sick days.

 

(e)           401K.  Executive is eligible to participate in Bank’s 401K Plan
following 90 days of initial employment.

 

(f)            Stock options.  15,000 shares of Bank stock at an option price of
$10 a share subject to the conditions of the Bank’s Stock Option Plan.  The
option to purchase the stock shall vest as follows: 3,000 shares vest
immediately on the first day of employment; thereafter an additional 3,000
shares vest yearly on the anniversary date of employment for 4 years.

 

3

--------------------------------------------------------------------------------


 

(g)           Participation in other executive and/or employee-benefit plans. 
Nothing in this Agreement shall in any manner modify, impair, or affect the
existing or future rights or interests of the Executive (a) to receive any
executive and/or employee-benefits to which he would otherwise be entitled, or
(b) as a participant in the present or any future incentive profit-sharing or
bonus plan, stock option plan or pension plan of the Bank.  The rights and
interests of the Executive to any executive and/or employee benefits or as a
participant or beneficiary in or under any or all such plans shall continue in
full force and effect.  The Executive shall have the right at any future time to
become a participant or beneficiary under or pursuant to any and all such plans.

 

(h)           Retirement Benefits.  Upon Executive’s termination of employment
for retirement at an age after Executive attains age sixty-two, the Bank, at its
expense, will provide the Executive and his eligible dependents the maximum
medical and health benefit available through the Bank’s Group Insurance program
that will not result in federal taxable income for the Executive for a period
equal to the maximum applicable continuation coverage period under the
Consolidated Omnibus Budget Reconciliation Act of 1985 after Executive’s
retirement (“Post-Employment Covered Period”).  If the Executive or any of his
or her covered dependent is eligible to qualify for governmental healthcare
benefits (including, but not limited to, Medicare benefits) during the
Post-Employment Covered Period, then upon eligibility of such person to qualify
for such governmental benefits the Bank’s obligation to provide the group
insurance benefits aforementioned shall cease and the Bank will, at its expense,
provide such person additional insurance benefits to supplement the governmental
healthcare benefits to provide the maximum medical and health benefits that will
not result in federal taxable income for the Executive for which Executive is
eligible to qualify for the remainder of the Post-Employment Covered Period.

 

These retirement benefits of the aforementioned paragraph shall not under such
paragraph be provided Executive, if Executive’s employment is terminated (i) by
the Bank for cause, (ii) by the Bank without cause, (iii) termination of this
agreement by any bank supervisory authority, or (iv) due to a Change of Control
covered under Article X of this agreement.

 

VII.

TERMINATION FOR CAUSE

 

The Bank may terminate this Agreement at any time by action of its Board of
Directors, without further obligation or liability to the Executive, in the
event that:

 

(a)           The Executive fails to abide by and/or enforce the Bank’s written
safety and soundness policies; or

 

(b)           The Executive is convicted of a felony or misdemeanor involving
moral turpitude; or

 

(c)           State and/or Federal regulators request or order termination of
this Agreement; or

 

4

--------------------------------------------------------------------------------


 

(d)           The Executive commits any act which could cause termination of
Coverage under the Bank’s Blanket Bond as to the Executive, as distinguished
from termination of such coverage as to the Bank as a whole; or

 

(e)           The Executive dies.

 

VIII.

TERMINATION WITHOUT CAUSE

 

In the event the Board of Directors of the Bank determines that either (i) the
continued association of the Executive with the Bank or (ii) the performance of
his duties by the Executive is not in the best interest of the Bank, then the
Bank may terminate this Agreement by action of its Board of Directors.  In the
event of such termination without cause, the Executive shall be paid as and for
severance and in lieu of any and all other compensation, remedy or damages,
within 10 business days of such termination (except if Executive is a Specified
Employee in which case Executive shall be paid at such time as set forth in
Article XXIV), a non-discounted lump-sum equal to twelve (12) months
compensation at the then current base salary of the Executive, plus any accrued
and unused vacation days and any accrued but unpaid Bonus Compensation.  In
addition, the Bank, at its expense will provide the Executive and his dependent
family with medical and health benefits coverage available through the Bank’s
Group Insurance program for a period of six (6) months following the Executive’s
termination.  Upon such payment and provision of insurance coverage, any and all
obligations of the Bank to the Executive shall have been fully and completely
satisfied and the Executive shall be entitled to no additional compensation,
claim, right or benefit hereunder or otherwise.

 

IX.

ACTION BY SUPERVISORY AUTHORITY

 

If the Bank is closed or taken over by any banking supervisory authority, such
banking authority may immediately terminate this Agreement without liability or
obligation to the Executive.

 

X.

CHANGE IN CONTROL

 

Change in Control:  For purposes of this Agreement, a change in control (“Change
in Control”) shall mean the earliest occurrence of one of the following events:

 

A.            A Change In Ownership of The Bank Holdings or the Bank.

 

A change in ownership of The Bank Holdings (“Company”) or the Bank occurs on the
date that any person (or group of persons) acquires ownership of stock of the
Company or the Bank that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company or the Bank, respectively.

 

5

--------------------------------------------------------------------------------


 

B.                                    A Change in Effective Control of the
Company or the Bank.

 

A change in effective control of the Company or the Bank occurs on the date
that:

 

1.                                     Any person (or group of persons) acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing thirty-five percent (35%) or more of the total
voting power of the stock of the Company or the Bank, respectively; or

 

2.                                     A majority of members of the Company’ or
Bank’s Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’ or the Bank’s Board, respectively prior to the date of the appointment
or election.

 

C.                                    A Change in Ownership of a Substantial
Portion of the Company’s or the Bank’s Assets.

 

A change in the ownership of a substantial portion of the Company’s or the
Bank’s assets occurs on the date that any person (or group of persons) acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company or
the Bank, respectively that have a total gross fair market value equal to, or
more than, forty percent (40%) of the total gross fair market value of all of
the assets of the Company or the Bank, respectively immediately prior to such
acquisition or acquisitions.

 

For the purpose of this Agreement, transfers of the outstanding voting
securities of the Company or the Bank made on account of deaths or gifts,
transfers between family members, former spouses or transfers to a qualified
retirement plan maintained by the Company or the Bank shall not be considered in
determining whether there has been a Change in Control.

 

In the event of any Change in Control and subject to any limitation of payments
to officers and directors under applicable Federal and State law, the Executive
shall be paid within 10 business days of the effective date of such Change in
Control, as and for severance payment and in lieu of any and all other
compensation, remedy or damages under this Agreement, a lump-sum equal to
Twenty-Four (24) months compensation at the then current base salary of the
Executive, plus an additional severance payment of one (1) month of the
Executive’s then current base salary for each year of service to the Bank, plus
any accrued but unpaid Bonus Compensation described elsewhere in this Agreement
accrued to the end of the month immediately prior to the month in which the
Change in Control occurs.

 

6

--------------------------------------------------------------------------------


 

In the event of a Change in Control, the Executive may terminate this
Agreement.  In the event of such termination, the Executive shall be paid, as
and for severance and in lieu of any and all other compensation remedy or
damages, within 10 business days of such termination (except if Executive is a
Specified Employee in which case Executive shall be paid at such time as set
forth in Article XXIV), a non-discounted lump-sum amount equal to twenty-four
(24) months compensation at the then current base salary of the Executive, plus
an additional severance payment of one (1) month of the Executive’s then current
base salary for each year of service to the Bank, plus accrued and unused
vacation days and any accrued but unpaid Bonus Compensation.  In addition, the
Bank at its expense will provide the Executive and his eligible dependents with
medical and health benefits coverage under the Bank’s Group Insurance program
for a period of twelve (12) months following the Executive’s termination.  Upon
such payment and provision of insurance coverage, any and all obligations of the
Bank to the Executive shall have been fully and completely satisfied and the
Executive shall be entitled to no additional compensation, claim, right or
benefit hereunder or otherwise.

 

XI.

TERMINATION BY THE EXECUTIVE

 

The Executive may terminate his employment hereunder at any time upon ninety
(90) days written notice to the Bank.  In such event, the Executive shall be
entitled to all salary, bonus and other benefits (accrued vacation, etc.), which
have accrued prior to the effective date of termination and shall be paid such
amount entitled within 10 days of termination of employment, except if Executive
is a Specified Employee and any part of the bonus or other benefits compensation
is considered deferred compensation under Section 409A of the Code in which case
Executive shall be paid such deferred compensation at such time as set forth in
Article XXIV in this amended Agreement.  All unvested options shall be forfeited
and the Executive must exercise his vested options within sixty (60) days of
termination.  If not so exercised, those options shall also be forfeited.

 

XII.

INDEMNIFICATION

 

The Bank shall indemnify the Executive to the maximum extent allowed by Nevada
law and federal banking laws and regulations against liability or loss arising
out of the Executive’s actual or asserted negligence, misfeasance or malfeasance
in the performance of the Executive’s duties or out of any actual or asserted
wrongful act or omission against, or by, the Bank including, but not limited to,
judgments, fines, settlements, expenses, attorney fees and costs incurred in the
defense of actions, proceedings and appeals therefrom.  The Bank shall provide
Directors and Officers Liability Insurance to indemnify and insure the Bank and
the Executive from and against the aforementioned liabilities.  The provisions
of this paragraph shall apply to the estate, executor, administrator, heirs,
legatees or devisees of the Executive.

 

XIII.

NOTICES

 

Any written notice required or desired to be given under this Agreement shall be
given in writing and delivered, personally or by certified mail to the
Executive’s residence or to the Bank’s principal office, as the case may be.

 

7

--------------------------------------------------------------------------------


 

XIV.

WAIVER OF BREACH

 

The Bank’s waiver of a breach of any provision of this Agreement by the
Executive shall not operate or be construed as a waiver of any subsequent breach
by the Executive.  No waiver shall be valid unless in writing and signed by an
authorized officer of the Bank.

 

XV.

ASSIGNMENT

 

The Executive acknowledges that his services are unique and personal. 
Accordingly, the Executive may not assign his rights or delegate his duties or
obligations under this Agreement.  The Bank’s rights and obligations under this
Agreement shall inure to the benefit or and shall be binding upon the Bank’s
successors and assigns.

 

XVI.

ATTORNEYS’ FEES AND COSTS

 

If either party brings an action or a proceeding, including arbitration, to
enforce, protect, or establish any right or remedy under the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs, and the fees and expenses or the arbitrators in any arbitration
proceeding.

 

XVII.

ENTIRE AGREEMENT

 

This Agreement contains the entire understanding of the parties.  It may not be
changed orally but only by an Agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension, or discharge is
sought.

 

XVIII.

GOVERNING LAW

 

This Employment Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada in effect from time to time.

 

XIX.

SEVERABILITY

 

The severability, unenforceability, invalidity, or illegality of any provision
of this Employment Agreement shall not render any other provisions
unenforceable, invalid, or illegal, and the Employment Agreement shall be
construed in all respects as if the unenforceable, invalid or illegal provisions
were omitted.

 

8

--------------------------------------------------------------------------------


 

XX.

HEADINGS

 

Headings in this Agreement are for convenience only and shall not be used to
interpret or construe its provisions.

 

XXI.

COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

XXII.

GENDER AND NUMBER

 

As used in this Employment Agreement, the masculine, feminine, or neuter gender,
and singular or plural number, shall each be considered to indicate the others
whenever the context so indicates.

 

XXIII.

AGREEMENT TO BE CONSTRUED IN ACCORDANCE WITH ITS INTENT

 

This Agreement shall be construed in accordance with its intent and without
regard to any presumption or other rule requiring construction against the party
causing the same to be drafted.

 

XXIV.

DELAYED PAYMENTS FOR SPECIFIED EMPLOYEES

 

In the event that §409A of the Code applies to any compensation paid to
Executive with respect to a Separation of Service and no exception under §409A
is applicable as determined by Bank counsel, payment of that compensation shall
be delayed if Executive is a “specified employee,” as defined in
§ 409A(a)(2)(B)(i) of the Code.  Such delay shall last six months from the date
of Separation of Service.  On the day following the end of the six-month period,
the Bank shall make a catch-up payment to Executive equal to the total amount of
such payments that would have been made during the six-month period but for this
Article XXIV.

 

The term “Separation from Service” means the termination of the Executive’s
employment with the Bank for reasons other than death or Disability.  Whether a
Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Bank and the Executive intended for the Executive to provide
significant services for the Bank following such termination.  A termination of
employment and Separation of Service is presumed to have occurred if the level
of bona fide services provided by the Executive permanently decreases to no more
than 20% of the average level of services rendered during the previous 36 months
of employment (or if employed less than 36 months, such lesser period), and no
Separation of Service is presumed to have occurred if the Executive continues to
provide services to the Bank at the level that is 50% or more of the average
level of services provided during the previous 36 months of employment (or if
employed less than 36 months, such lesser period).

 

9

--------------------------------------------------------------------------------


 

XXV.

COMPLIANCE WITH SECTION 409A.

 

This Agreement shall at all times be administered in compliance with the
requirements of §409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the date of the
Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement effective the day
first above written.

 

NEVADA SECURITY BANK

 

DAVID FUNK

 

 

“Executive”

 

 

 

 

 

 

By:

/s/ Ed Allison

 

By:

/s/ David A. Funk

 

 Ed Allison

 

Address:

3290 Piazzo Circle

 

 Chairman of the Board

 

Reno, NV 89502

 

10

--------------------------------------------------------------------------------